       Case: 4:20-cv-00092-DMB-RP Doc #: 5 Filed: 06/17/20 1 of 1 PageID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DARRYL METCALF                                                                         PETITIONER

v.                                                                          No. 4:20CV92-DMB-RP

JESSIE WILLIAM                                                                       RESPONDENT


                                ORDER SEALING DOCUMENTS

       As the instant petition for a writ of habeas corpus and supporting documents reveal the name

of the victim of sexual assault, the Clerk of the Court is DIRECTED to restrict access to these

documents to parties only.


       SO ORDERED, this, the 17th day of June, 2020.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
